department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil nos dollar_figure dollar_figure dollar_figure dollar_figure legend b individual c individual d individual e individual f individual g address h family j individual k individual l state_agency m individual n state_agency p state program q state x y dollar amount date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issues does the presence of inurement disqualify you from exemption under sec_501 of the internal_revenue_code yes for the reasons stated below do your activities serve a substantial non-exempt purpose contrary to sec_501 of the code yes for the reasons stated below facts you were formed in q on date y your articles of incorporation and bylaws signed by b c d e and k indicate you are organized exclusively for charitable purposes and have been established to negotiate receive funds organize and manage support for three special needs children of the h family later identified in your articles as c d and e your board_of directors consists of b c d e f k and j the following is a description of each e e e e c dand e serve as your co-chairs bis your ceo executive director and the father of c d and e f and m c d and e and the father of b kis listed as a member at large are listed as vice chair and members at large f is also the grandfather of b has been projected to receive compensation in the amount of x dollars plus fringe_benefits such as health care life and disability insurance and retirement b is your designated co-signatory for c d and e you were established to support the h family and to assist them with planning and obtaining needed support for the three children of the h family who are c dand e and e are referred to as clients you are further described as a single-family unit consisting of three minor children c d and e c d your address is g which is the home of the h family your day to day activities for c d and e will be carried out at g your primary function is to provide home and community services to participants clients who need assistance in the retention acquisition or improvement of living and or working skills to avoid institutionalization your day to day routine for your clients c d and e would depend on the service needs of each a client would receive personal one on one assistance in their daily activities this assistance would consist of being accompanied into the community to perform daily activities similar to those of non-disabled individuals this will include transportation required to carry out a client's goals and objectives plan such as going to medical appointments shopping outings or educational activities in addition this assistance would involve personal hygiene daily life skills and independent living training to enable each client to live as independently as possible while maintaining a living arrangement of their choice as opposed to residing in an institutional setting you have an application form for clients to complete for consideration into your program c d and e did not complete this form in relation to the services they receive your first full operational year you intend to implement daily activities to provide direct home and community services to c d and e clients c d and e are your original and first three your second year of operations depending on the needs of other individuals you may begin to accept other clients your third year of operations you plan to implement community programs that will enable persons with developmental disabilities and their families in having community social resources support groups and advocacy to enable persons with developmental disabilities in identifying their own personal needs and finding the resources to obtain those needs the following are the details of your project financial support and controls you expect to receive your funding through government agencies l n and p you will also obtain other funding through writing for individual grants and through voluntary contributions your projected expenses consist primarily of salaries for b as well as client transportation bis the approving authority for all expenses e e e e law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax for corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the income_tax regulations states an organization must serve a public rather than a private interest and not be organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests wendy l parker rehabilitation foundation inc v commissioner of internal revenue 855-85x -in this case thirty percent of the petitioner's income is expected to be expended for the benefit of wendy l parker the daughter of an officer and organizer of the corporation an adverse determination was made because a child of the founder and chief operating officer of the foundation is a substantial beneficiary of the services contemplated by the organization this constitutes inurement which is prohibited under code sec_501 and the regulations there under to qualify under c an organization inter alia must operate exclusively for exempt purposes and no part of its net_earnings can inure to the benefit of any private individual application of law based on our analysis you do not satisfy the organizational or operational requirements to be recognized as exempt under sec_501 of the code you have not established that your income will not inure to insiders and you have not shown that your operations will serve public rather then private purposes your articles of incorporation failed to limit your purposes to those described in sec_501 of the code your articles indicate you were formed for the purpose of three special needs children of the h family who are c d and e these purposes describe the provision of services to private individuals rather then serving public purposes and are contrary to those described in sec_501 of the code and you fail the organizational_test to meet the operational_test it must be shown you are furthering a c exempt_purpose you are formed to provide personal care for members of your governing body which include family members you will operate out of the family home of your governing body while providing these services your services are not advertised to the general_public and will be available only to three named individuals all of the same family for these reasons you are not furthering an exempt_purpose as you are formed to serve the private interests of one family rather then the interests of the general_public as you have failed both the organizational and operational tests you do not qualify per sec_1 c - a of the income_tax regulations sec_1_501_c_3_-1 of the regulations state that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure to individuals your activities consist of providing services directly for the benefit of b’s children c d and e as these services are paid through you for these individuals you are supplementing expenses that would otherwise need to be paid for by the h family resulting in excessive personal benefit and inurement sec_1_501_c_3_-1 of the regulations states an organization must serve a public rather than a private interest and not be organized for the benefit of designated individuals as your services are available only to three related individuals and your organizing documents indicate you were formed for this purpose you are serving private rather then public interests further b is the parent of c d and e your clients therefore b has a personal and private interest in your activities your activities will serve the private interests of your insiders b c d and e and you have been formed to benefit designated individuals for these reasons you do not serve a public good and do not qualify your activities are similar to those described in wendy l parker rehabilitation foundation inc v commissioner the government funding and donations you expect to receive will pay directly for the care of b’s three children c d and e and will to allow them to remain in the h family home and receive living_expenses associated with that care benefit of b c d and e as aresult your expenses for the first year of operations inure directly to the applicant's position you have indicated you will be serving the public in that you have plans to provide services to other needy children besides those of the h family service response to applicant’s position although you have indicated that there exists the possibility that you may take on other children your statement to this effect has been inconsistent in a letter provided with your application you initially indicated you would care for one child which then became three children which you have now indicated could be other children as your articles demonstrate you were formed not to benefit the community and children of the general_public but rather three specifically designated children all of the same family all related to your creator it was only in your success that you have indicated you might consider opening up your services overall you have been formed for private interests to benefit one family and for this reason you do not qualify conclusion you do not meet the requirements under sec_501 because you fail the organizational and operational_test your primary purpose is to privately benefit b c d and e who are insiders we have determined that you have failed to establish that your activities further a tax-exempt purpose within the meaning of sec_501 and therefore you do not qualify for exemption as an organization described in sec_501 of the code consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however based on the information that you have submitted we find you are not entitled to exempt status under sec_501 of the code because you are operated for a significant non-exempt private benefit rather than exclusively for exempt purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include a n o p the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
